           Case 1:19-cv-00540-RDB Document 9 Filed 03/01/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DAVID RICHARD STACK,                                  :

       Petitioner,                                    :

v.                                                    :            Civil Action No. 1:19-cv-00540

MORGAN STANLEY SMITH BARNEY,                          :
LLC,
                                                      :
       Respondent.

                                                ORDER

        Pending before the Court is Petitioner David Richard Stack’s unopposed1 Application

to Confirm Arbitration Award and for Final Judgment (ECF No. 1.) Upon consideration of

the Application and supporting documentation, the Court will grant the Application.

        Accordingly, it is this 1st day of March, 2019, by the United States District Court for

the District of Maryland, hereby:

         ORDERED that Application to Confirm Arbitration Award and for Final Judgment

(ECF No. 1) is GRANTED;

        IT IS FURTHER ORDERED that Respondent Morgan Stanley Smith Barney, LLC

(“Morgan Stanley”) EXPUNGE any public and nonpublic records of Financial Industry

Regulatory Authority (“FINRA”) and the Central Registration Depository related to FINRA

Case No. 18-00616/Occurrence No. 1183739; and




1 On February 26, 2019, the parties filed a Stipulation in Lieu of Answer (the “Stipulation”) (ECF No. 6.) In
the Stipulation, the parties indicate that Respondent Morgan Stanley Smith Barney, LLC “does not take any
position” regarding the Application and that Morgan Stanley “does not intend to file an Answer” to the
Application. (Stipulation at 1, ECF No. 6.) Accordingly, the Court considers the Application unopposed.
         Case 1:19-cv-00540-RDB Document 9 Filed 03/01/19 Page 2 of 2



      IT IS FURTHER ORDERED that the Clerk MAIL a copy of this Order to counsel

for Morgan Stanley, Andrew Gelfand, 1633 Broadway, 30th Floor, New York, NY 10019; and

      IT IS FURTHER ORDERED that the Clerk CLOSE this case.


                                            /s/
                                       Richard D. Bennett
                                       United States Magistrate Judge




                                          2
